DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, line 18, the phrase “the signal-connected controller modules” lacks antecedent basis.  The word --plurality-- should be inserted before the word “signal-connected” in order to provide proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/001124 A1(Klassen et al).
Klassen et al ‘124 discloses a control and regulation system of an oxygen reduction system for lowering and maintaining an oxygen concentration level in at least one enclosed protected zone (introduction of Klassen et al ‘124, in particular paragraph [0005]), comprising: an inert gas generator ("fuel cell system 10", "inert gas generator 400"), an oxygen concentration sensor (disclosed in paragraph [0040]), an actuator ("valves 32") for releasing inert gas, a plurality of signal-connected controller modules are in signal connection with one another ("regulator 24" and "controller 40", paragraphs [0040]-[0042]), and which are each configured or configurable in such a way to execute one or more regulating functions, wherein the regulation functions are distributed to at least two signal-connected controller modules (see figure 2 and the associated paragraph [0042], which describes how the "controller 40" controls a plurality of different protected areas via the "regulator 24"), wherein an area controller of the plurality of signal-connected controller modules configured to use the oxygen concentration sensor for monitoring the oxygen concentration level in an enclosed monitored area and regulating the oxygen concentration level in at least one enclosed monitored area  by releasing inert gas ("regulator 24", for various zones, see paragraph [0039], "various compartments"), and wherein a master controller of the signal-connected controller modules configured to one or more coordinate communication between components of the oxygen-reducing system and coordinate communication to points external to the oxygen-reducing system ("controller 40", paragraphs [0040]-[0042], functions as a master regulator for coordinating communication).  See paragraphs [0005], [0022]-[0032], [0036]-[0044], [0047] and Figures 1-5.

Allowable Subject Matter
Claim 36 is allowed.
Claims 18-23 and 28-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-27 and 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance of claims 24-27 and 35:  The prior art did not teach or suggest an oxygen-reducing system configured to lower and maintain an oxygen 2concentration level in an enclosed protected area as claimed by the applicant, specifically an oxygen-reducing system comprising a plurality of signal-connected controller modules configured to execute 8one or more regulating functions, wherein the regulating functions 9are distributed to at least two signal-connected controller modules; 10an area controller of the plurality of signal-connected controller modules 11configured to use the oxygen concentration sensor for one or more 12of monitoring the oxygen concentration level in an enclosed 13monitored area and regulating the oxygen concentration level in 14the enclosed protected area by releasing the inert gas; 15a process controller of the plurality of signal-connected controller modules 16configured to regulate inert gas generation by the inert gas 17generator; and 18a master controller of the plurality of signal-connected controller modules configured 19to one or more of coordinate communication between components 20of the oxygen-reducing system and coordinate communication to 21points external to the oxygen-reducing system, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 36:  The prior art did not teach or suggest an oxygen-reducing system configured to lower and maintain an oxygen 2concentration level in an enclosed protected area as claimed by the applicant, specifically an oxygen-reducing system comprising a plurality of signal-connected controller modules configured to execute 8one or more regulating functions, wherein the signal-connected 9controller modules are self-configuring so that regulating functions 10are automatically activated based on one or more of a type and 11mode of operation of connected devices and input/output 12interfaces, wherein different regulating functions are assigned to 13different signal-connected controller modules during operation, 14and wherein in response to a failure of first signal-connected 15controller module, a second signal-connected controller module is 16configured to automatically take over regulating functions from the first signal-connected controller module; 8PATENTS112081-0001M/AMR-047-PC/US18an area controller of the plurality of signal-connected controller modules 19configured to use the oxygen concentration sensor to one or more 20of monitor the oxygen concentration level in an enclosed 21monitored area and regulate the oxygen concentration level in the 22enclosed protected area by releasing the inert gas; 23a process controller of the plurality of signal-connected controller modules 24configured to regulate inert gas generation by the inert gas 25generator; and 26a master controller of the signal-connected controller modules configured 27to one or more of coordinate communication between components 28of the oxygen-reducing system and coordinate communication to points external to the oxygen-reducing system, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wagner ‘811, Wagner et al ‘399 and Wagner ‘842 discloses oxygen reducing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752